PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Choi, Young-Jong
Application No. 16/434,235
Filed: 7 Jun 2019
For: METHOD OF OPERATING A HEAT EXCHANGER

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 13, 2022, to revive the above-identified application.

The petition is GRANTED.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an issue fee transmittal and the issue fee payment of $1200.00, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

A review of the record indicates that a Notice of Allowance was mailed, February 16, 2022, before the rendering of a decision on the petition under 37 CFR 1.137(a) filed January 19, 2022. The Notice was mailed prematurely.  With the filing of the Issue Fee Transmittal and the $1200.00 issue fee payment, a Request for Continued Examination (RCE) and $1360.00 payment, Information Disclosure Statement (IDS) and the cited references are grantable and is accepted.  

Since the requirements of 37 CFR 1.137(a) were satisfied on May 13, 2022, the petition is granted nunc pro tunc.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at (571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET